Title: From Thomas Jefferson to Philippe de Létombe, 31 March 1801
From: Jefferson, Thomas
To: Létombe (La Tombe), Philippe de



Dear Sir
Washington Mar. 31. 1801

I recieve your favor of the 26th. just in the moment of my departure for Monticello, from which I shall not return till the last week of April. I have therefore but barely time to acknolege the receipt of your letter, to thank you for the trouble you have taken to aid me in my domestic administration, and to rejoice in the success which has  attended your endeavors. it is a great matter to get small things put out of our way, that our efforts may uninterruptedly be applied to great.—Julien may come at any time before the 28th. of April, at his own pleasure. it places me at ease to know that I may depend on finding him here on my return. accept my sincere wishes for your health, happiness, and safe return to your native country & long days of life & enjoiment. be assured I shall preserve with constancy the memory of your merit and my sincere esteem for it, & accept my affectionate consideration & respect.

Th: Jefferson

